Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a screen sound producing device, has magnetic frame whose side wall is fixed on top wall of screen and opposite to top wall surface and bottom wall surface, and magnetic steel part fixed to side wall of electromagnet. The independent claim 1, identifies a uniquely distinct feature of “…. A screen sounding device, comprising: a frame; a screen installed on the frame….an electromagnet fixed on the frame for driving the magnetic circuit system to vibrate…wherein the screen sounding device further includes an elastic connector connecting the magnetic circuit system and the electromagnet, and the magnet is fixed on the side wall and facing a side surface of the electromagnet…wherein the electromagnet comprises an iron core, a coil wound around the iron core, an upper magnetic covering plate arranged on the iron core and being close to one side of the screen, and a lower magnetic covering plate arranged on the iron core and being away from one side of the screen; the lower magnetic covering plate is fixed on the frame.”  The closest prior art to Sakamoto (US20090097692) teaches an electromagnet fixed on the frame for driving the magnetic circuit system to vibrate, the magnetic circuit system including a magnet arranged around the electromagnet and a magnetic frame having a top wall fixing the screen, a bottom wall arranged opposite to the top wall and a side wall connecting the top wall to the bottom wall for fixing the magnet, Sakamoto teaches the drive unit 50 which has a magnetic circuit 30 and the voice coil 52 is adopted as a drive unit for making a screen  Franklin (US 8934228) teaches Figure 8As shown in FIG. 8, speaker structure 48 may be driven by a transducer such as transducer 50. In the example of FIG. 8, transducer 50 may be formed from one or more central sets of coils 42 surrounded by a magnet such as magnet 40. Inner portion 44 of coils 42 may also contain a magnet structure (e.g., coils 42 may surround a magnet structure). Magnet structures that are formed within inner portion 44 of coils 42 may be formed as an integral part of outer magnet 40 (e.g., may be joined above and/or below coils 42) or may be a separate magnet structure. If desired, inner portion 44 of coils 42 may be free of magnet structures. As with the transducer of FIG. 7, transducer 50 of FIG. 8 may be configured to receive electrical audio signal input from circuitry in device 10 and to convert the electrical signal into sound. As current passes through coils 42, a magnetic field is produced. The magnetic field produced by coils 42 interacts with the constant magnetic field produced by permanent magnet 40. The interaction of the electromagnet with the constant magnetic field will create a magnetic force between coils 42 and magnet 40 (e.g., an attractive or repulsive force). When the current flowing through coils 42 changes direction, the polarity of the variable electromagnet (and thus the direction of magnetic force) is reversed. Coils 42 may be pushed back and forth (along the z-axis) by the varying magnetic force as the current in coils 42 alternates directions. See at least col. 8 lines 60-68 and col. 9 lines 1-15. Thus, as seen from the Figure, the magnetic circuit system (magnet 40) is fixed on the display 14. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651